                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN BRINKER,                                       Case No. 18-cv-05099-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING STIPULATION
                                   9             v.                                          FOR EXTENSION OF TIME
                                  10     NANCY A. BERRYHILL,                                 Re: Dkt. No. 43
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a stipulation for plaintiff to have a 31-day extension of time to file his

                                  14   motion for summary judgment. Dkt. No. 43. The stipulation is DENIED.

                                  15          As the Court stated in its August 9, 2019 Order Granting Final Extension of Time and Re-

                                  16   Setting Deadlines, see Dkt. No. 42, plaintiff has already sought and received numerous, lengthy

                                  17   extensions of time in this case. As previously ordered, see id. at 2, if plaintiff does not file his

                                  18   motion for summary judgment by September 27, 2019, the Court will dismiss this case for

                                  19   failure to prosecute.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 24, 2019

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
